                                  1

                                  2

                                  3                                  UNITED STATES DISTRICT COURT

                                  4                                 NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      SHALAMON DUKE,
                                                                                        Case No. 19-cv-6327-PJH
                                  7                    Plaintiff,

                                  8              v.                                     ORDER DENYING MOTION FOR
                                                                                        RELIEF FROM NONDISPOSITIVE
                                  9      CITY COLLEGE OF SAN FRANCISCO,                 PRETRIAL ORDER OF MAGISTRATE
                                         et al.,                                        JUDGE
                                  10
                                                       Defendants.                      Re: Dkt. No. 101
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On May 5, 2021, plaintiff Shalamon Duke filed a motion for relief from a

                                  15   nondispositive pretrial order of Magistrate Judge Kim. See Dkt. 101. Specifically, plaintiff

                                  16   challenges Judge Kim’s April 21, 2021 order on discovery sanctions. See Dkt. 97.

                                  17   A.     Legal standard

                                  18          A district court may modify or set aside an order of a magistrate judge on a non-

                                  19   dispositive matter only if it is “clearly erroneous or contrary to law.” 28 U.S.C. §

                                  20   636(b)(1)(A); Fed. R. Civ. P. 72(a). Under this “deferential” standard, the district court

                                  21   may not “substitute its judgment” for that of the magistrate judge. United States v.

                                  22   Abonce-Barrera, 257 F.3d 959, 968 (9th Cir. 2001); Grimes v. City & Cty. of San

                                  23   Francisco, 951 F.2d 236, 241 (9th Cir. 1991). A finding of fact may be set aside as

                                  24   clearly erroneous only if the court has “a definite and firm conviction that a mistake has

                                  25   been committed.” Burdick v. C.I.R., 979 F.2d 1369, 1370 (9th Cir. 1992). However, the

                                  26   “magistrate’s legal conclusions are reviewed de novo to determine whether they are

                                  27   contrary to law.” Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010)

                                  28   (citations omitted).
                                  1    B.     Analysis

                                  2           In the April 21 order, Judge Kim started by noting that the court had “previously

                                  3    ruled (Dkt. 82) that plaintiff failed to produce his personal journal in a timely manner

                                  4    because he produced it after the deadline for fact discovery.” Dkt. 97 at 1.

                                  5           The court then noted that plaintiff also violated General Order 71 by not producing

                                  6    the journal within 30 days of defendant’s motion to dismiss in November 2019, and also

                                  7    violated Federal Rule of Civil Procedure 26 by not producing the journal within 14 days of

                                  8    the initial case management conference in June 2020. Dkt. 97 at 2.

                                  9           Defendant asked for sanctions in the form of issue preclusion, but Judge Kim

                                  10   instead ordered that plaintiff be barred from using or relying on the journal at trial, that the

                                  11   jury be instructed that plaintiff did not produce the journal when required to do so, and

                                  12   that the jury may make an adverse inference finding. Dkt. 97 at 4-5. Judge Kim also
Northern District of California
 United States District Court




                                  13   imposed monetary sanctions against plaintiff in the amount of $3,300. Id. at 5.

                                  14          Plaintiff now objects to the sanctions imposed by the April 21 order. Plaintiff first

                                  15   argues that Judge Kim’s order “denied [him] due process by failing to afford him an

                                  16   opportunity to be heard.” Dkt. 101 at 4. However, the record shows that plaintiff had

                                  17   multiple opportunities to be heard.

                                  18          Plaintiff’s first opportunity to present his arguments regarding the journal’s

                                  19   production was in the joint discovery letter brief that he filed with defendant on March 24,

                                  20   2021. See Dkt. 80. Notably, the joint letter brief contains defendant’s argument that it

                                  21   was prejudiced by the late production of the journal and that it is entitled to monetary and

                                  22   issue sanctions as a result. Id. at 5-6. Thus, plaintiff was given the opportunity to, and

                                  23   did, present his “substantive position” regarding the timeliness of his journal’s production

                                  24   and whether sanctions were warranted. Id. at 6-8.

                                  25          On March 25, 2021, one day after the joint discovery letter brief was filed, Judge

                                  26   Kim issued an order stating that the court “finds that a sanction may be appropriate but

                                  27   seeks further briefing on this issue.” Dkt. 82 at 2. The March 25 order gave defendant

                                  28   until April 1 to file a three-page letter brief, and gave plaintiff until April 8 to file a three-
                                                                                         2
                                  1    page response. Id. at 1-2.

                                  2           On April 8, 2021, plaintiff did indeed file a response – his second opportunity to be

                                  3    heard – containing his substantive arguments regarding the production of his journal.

                                  4    See Dkt. 91.

                                  5           On April 9, 2021, Judge Kim issued an order directing defendant to file a “one-

                                  6    page explanation of how and when they received plaintiff’s journal.” Dkt. 92 at 1. The

                                  7    April 9 order did not solicit any legal argument from defendant, but rather just the facts

                                  8    surrounding the manner in which plaintiff’s journal was ultimately received.

                                  9           Defendant filed its one-page response, and the next day, plaintiff filed his own

                                  10   response without leave of court. See Dkt. 94, 95. Plaintiff now argues that “there is no

                                  11   indication that Judge Kim gave any consideration” to his filing, but given that it was made

                                  12   without authorization from the court, Judge Kim was not obligated to consider it.
Northern District of California
 United States District Court




                                  13          More importantly, even if plaintiff is correct that his unauthorized filing was not

                                  14   considered, he still had at least two previous opportunities to present his arguments

                                  15   regarding the timeliness of his journal’s production and the appropriateness of sanctions.

                                  16   Accordingly, his argument that Judge Kim’s April 21 order “denied [him] due process by

                                  17   failing to afford him an opportunity to be heard” must be rejected.

                                  18          Plaintiff also argues that “Judge Kim did not employ a harmlessness analysis.”

                                  19   Dkt. 101 at 4. This argument ignores the detailed harmlessness analysis in the April 21

                                  20   order, which started by setting forth the Ninth Circuit’s five-factor harmlessness test, and

                                  21   then expressly considered “whether plaintiff’s late disclosure was harmless to

                                  22   defendants." Dkt. 97 at 2-4. Plaintiff’s argument that Judge Kim did not employ a

                                  23   harmlessness analysis is belied by the record and must be rejected.

                                  24          Plaintiff then argues that the “law of the case” doctrine precluded Judge Kim from

                                  25   ordering sanctions. See Dkt. 101 at 5. However, this argument is based on a

                                  26   misinterpretation of Judge Kim’s previous order, which expressly left open the issue of

                                  27   discovery sanctions and directed the parties to file further briefs on the issue. See Dkt.

                                  28   82 at 1-2. The “law of the case” doctrine does not apply here.
                                                                                     3
                                  1           For the foregoing reasons, plaintiff’s motion for relief from nondispositive order of a

                                  2    magistrate judge is DENIED.

                                  3           Finally, the court notes that Judge Kim’s April 21 order stated as follows:

                                  4           The court ORDERS defendants to file the copy of the journal and the
                                              deposition transcript (under seal pursuant to the Local Rules and Protective
                                  5           Order if the materials have been designated as “Confidential”). Defendants
                                              provided the documents for in camera review, but they must be part of the
                                  6           official record.
                                  7    Dkt. 97 at 4.
                                  8           On May 3, 2021, defendant filed a “redacted version of plaintiff’s journal” with
                                  9    black boxes covering every word on every page, but did not file an unredacted version to
                                  10   be part of the official record. Defendant must file an unredacted version of the journal –
                                  11   under seal if warranted under Civil Local Rule 79-5 – no later than the close of business
                                  12   on Tuesday, May 11, 2021.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.
                                  14   Dated: May 7, 2021
                                  15                                                    /s/ Phyllis J. Hamilton
                                  16                                                PHYLLIS J. HAMILTON
                                                                                    United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     4
